



COURT OF APPEAL FOR ONTARIO

CITATION:  Szymanski v. Alaimo, 2017 ONCA 151

DATE: 20170222

DOCKET: C62162

Doherty, Brown and Miller JJ.A.

BETWEEN

Francine Szymanski

Applicant (Appellant)

and

Giuseppina Alaimo and Francesco Alaimo

Respondents (Respondents)

Corinne A. Muccilli, for the appellant

Gwendolyn L. Adrian, for the respondents

Heard and released orally:  January 27, 2017

On appeal from the judgment of Justice Douglas K. Gray of
    the Superior Court of Justice, dated April 14, 2016, with reasons reported at
    2016 ONSC 2527.

COSTS ENDORSEMENT

[1]

Further to our endorsement dismissing the main appeal, w
e have reviewed the additional material filed by counsel at the
    request of the court.  We are not satisfied that the appellants submissions
    raise an issue on which leave to appeal the cost order should be granted.

Doherty J.A.

D.M. Brown J.A.

B.W. Miller J.A.


